 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 56, Pile Drivers, Bridge, Wharf,Dock Carpenters, Welders, Burners, Divers ofMassachusetts a/w United Brotherhood of Car-penters and Joiners of America, AFL-CIOtand Jeremiah Sullivan Sons, Inc. and Massa-chusetts Laborers District Council. Cases 1-CD-700 and 1-CD-7018 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe charge in this Section 10(k) proceeding wasfiled on 28 July 1983 by the Employer and on IAugust 1983 by Massachusetts Laborers DistrictCouncil (Laborers), alleging that the Respondent,Local Union No. 56, Pile Drivers, Bridge, Wharf,Dock Carpenters, Welders, Burners, Divers ofMassachusetts a/w United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO (Pile Driv-ers), violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivity with an object of forcing the Employer toassign certain work to employees it representsrather than to employees represented by Laborers.The hearing was held 23 September 1983 beforeHearing Officer Joseph F. Griffin.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Employer, a Massachusetts corporation, isengaged as a general excavation and grading con-tractor located in Everett, Massachusetts. It annu-ally receives at its construction sites within theCommonwealth of Massachusetts goods and mate-rials valued in excess of $50,000 directly frompoints located outside the Commonwealth of Mas-sachusetts. The parties stipulate, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatPile Drivers and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.I The name of this Union appears as amended at the hearing.269 NLRB No. 13II. THE DISPUTEA. Background and Facts of DisputeThe Employer is an excavating and grading con-tractor responsible for the bracing of exterior em-bankments by constructing wooden walls support-ed by steel H beams, or lagging, for the CharlesSquare Project in Cambridge, Massachusetts.During July 1983,2 the Employer's president andPile Drivers' business agent, MacDonald, hadphone conversations concerning the assignment ofthe lagging work on the Charles Square project.During a conversation on 25 July, MacDonaldclaimed the work in dispute and rejected a com-promise with the Employer and Laborers. In re-sponse to the statement of the Employer's presidentthat he would give the work to employees repre-sented by Laborers, MacDonald stated that "hewould do what he had to do"; when asked if allpile drivers would be sick, MacDonald respondedaffirmatively. The Respondent commenced leaflet-ting at the jobsite on 28 July, the morning that La-borers began the lagging work. Their leaflettinglasted 3-4 days and caused carpenters employed bya secondary employer to cease work. In a letter ad-dressed to the Board, dated 5 August, Pile Driversdisclaimed interest in the lagging work at theCharles Square project, although the work in dis-pute was close to completion.3At the hearing, PileDrivers reiterated its disclaimer.B. Work in DisputeThe disputed work involves lagging work,namely the bracing of exterior embankments byconstructing a wooden wall supported by steel Hbeams at the Charles Square project in Cambridge,Massachusetts.C. Contentions of the PartiesThe Employer contends that reasonable causeexists to believe that Pile Drivers has violated Sec-tion 8(b)(4)(D) of the Act. It argues that Pile Driv-ers' letter dated 5 August does not constitute an ef-fective disclaimer considering the history of illegalcoercion by Pile Drivers and the fact that the dis-claimer was dated when the work was almost com-pleted. It contends that the work in dispute shouldbe awarded to employees represented by Laborersbased on its collective-bargaining agreement withLaborers; employer past practice; relative skills,economy, efficiency, and safety of operations; anda All dates herein refer to 1983 unless otherwise specified.I The Employer's president testified that the disputed work would take7-1/2 working days. The Employer, in its brief, noted that 5 August wasthe seventh day of work. Therefore the job was only one-half workingday from completion.98 CARPENTERS LOCAL 56 (JEREMIAH SULLIVAN SONS)employer preference. The Employer further arguesthat any award of the disputed work by the Boardshould be extended to all of the Employer's presentand future jobsites in the geographical jurisdictionof Pile Drivers.At the hearing, Laborers took the position thatemployees represented by it should be awarded thedisputed work on the basis of safety and economy.Pile Drivers contends that there is no reasonablecause to believe that it has violated Section8(b)(4)(D) of the Act because it disclaimed interestin the disputed work and has not acted inconsist-ently with its disclaimer. Pile Drivers argues thatissuance of a broad order by the Board would beinappropriate because the Pile Drivers has neitherthreatened to continue picketing, nor continued todemand the disputed work. Pile Drivers argues fur-ther that there is no substantial likelihood that thedispute will recur.D. Applicability)of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe Section 8(b)(4)(D) has been violat-ed and that the parties have not agreed upon amethod for the voluntary adjustment of the dis-pute.As noted above, it is undisputed that Pile Driv-ers' business agent, MacDonald, claimed the disput-ed work, responded affirmatively to Employer'spresident's question whether all pile drivers wouldbe sick upon assignment of the work to Laborers,and passed out leaflets at the jobsite for 3-4 dayscausing carpenters employed by a secondary em-ployer to cease work. However, in a letter dated 5August, Pile Drivers purportedly disclaimed inter-est in the disputed work. At the hearing, Pile Driv-ers' counsel reiterated its disclaimer of the disputedwork.Although the Board has stated that an effectiverenunciation of the work in dispute resolves the ju-risdictional dispute,4it has also found that ahollow disclaimer given for the purpose of avoid-ing an authoritative decision on the merits cannotbe given effect.5In the present case, as notedabove, Pile Drivers did not disclaim the work untilthe work was almost completed, the disclaimer oc-curred immediately after the charges were filed,6and the Employer presented undisputed testimonythat Pile Drivers had threatened to picket or did4Laborers Local 66 (Georgia.-Pacific Corp.), 209 NLRB 611 (1974);Sheet Metal Workers Local 55 (Gilbert L. Phillips, Inc.), 213 NLRB 479(1974).s Laborers Local 910 (Brockway Glass Co.), 226 NLRB 142 (1976).6 The notices of charges filed were dated 29 July and 1 August 1983.picket the Employer's project in July 1980, Sep-tember 1981, May 1982, and November 1982 overlagging work.Based on the foregoing, we find that Pile Driv-ers has presented a hollow disclaimer and wasseeking merely to escape the consequences of itsunlawful action. Therefore, we find that reasonablecause exists to believe Section 8(b)(4)(D) has beenviolated and that it will effectuate the policies un-derlying Section 10(k) and Section 8(b)(4)(D) ofthe Act for us to determine the merits of the dis-pute. No party contends, and the record containsno evidence showing, that there exists an agreed-upon method for the voluntary adjustment of thisdispute. Accordingly, we find that the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certifications and collective-bargainingagreementsNeither of the labor organizations involved inthis dispute has been certified by the Board as thecollective-bargaining representative of the Employ-er's employees in an appropriate unit. However,the Employer currently has a collective-bargainingagreement with Laborers which covers all "Labor-ers' work ...in connection with lagging." Wefind that the collective-bargaining agreement is suf-ficient to cover the work in dispute. The Employerhas no collective-bargaining agreement with PileDrivers. We therefore find that the factor of col-lective-bargaining agreements favors an award ofthe disputed work to the Employer's employeesrepresented by Laborers.2. Employer preference and past practiceIt is undisputed that the employees representedby Laborers have done a majority of the laggingwork in the past 10 years for the Employer and arepresently assigned the disputed work. We find thatthe Employer's assignment and practice favors anaward to its employees represented by Laborers.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer, at the hearing and in its brief, hasexpressed its preference that the disputed workcontinue to be performed by its employees repre-sented by Laborers. While we do not afford con-trolling weight to this factor, we find that it favorsan award of the work in dispute to employees rep-resented by Laborers.3. Area and industry practiceThe Employer presented testimony from a largenumber of employers in the Greater Boston areawho assign lagging work to laborers. The Employ-er's president, however, testified that pile driversdo lagging work for other employers in the area.Accordingly, we find that the factor of area prac-tice is inconclusive.4. Relative skillsThe Employer's president testified that employ-ees represented by Laborers possess the requisiteskills to perform the work in dispute. The recordindicates that pile drivers perform the disputedwork for other area employers. Therefore we findthat the factor of relative skills is not helpful to ourdetermination.5. Economy and efficiency of operationsLaborers presented the testimony of the Employ-er's president that assigning the disputed work topile drivers would result in a congested and dan-gerous work area, loss of time, and increased likeli-hood of employee injury. The employees represent-ed by Laborers in performing the lagging workremove the soil from around the system used tosupport the lagging, install the lagging, then moveback in to pack soil around the newly installed lag-ging before excavating the next work area. Piledrivers, in contrast to laborers, do not shovel theearth from around the lagging, which is a neces-sary part of the installation. Therefore, if the dis-puted work were awarded to pile drivers, whenthe earth collapsed in the area around the laggingwork during the installation process, pile driverswould have to move out and laborers move in toremove the soil before pile drivers would moveback in to complete the lagging installation. As aresult, one group of employees would stand idlewhile the other group works.Pile Drivers has not shown that an award of thework to employees represented by it would be aseconomical and/or result in the same flexibility inadjusting to changing work duties as an award ofthe work to employees represented by Laborers.Accordingly, we find that the factors of econo-my, efficiency, and safety of operations favor anaward of the disputed work to the employees rep-resented by Laborers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by Laborersare entitled to perform the work in dispute. Wereach this conclusion relying on the factors of col-lective-bargaining agreements; employer practice,assignment and preference; and economy, efficien-cy, and safety of operations. In making this deter-mination, we are awarding the work to employeesrepresented by Laborers, not to that Union or itsmembers. The determination is limited to the con-troversy that gave rise to this proceeding.Scope of DeterminationThe Employer requests that the Board issue abroad work award on behalf of the employees rep-resented by Laborers to be applicable throughoutthe Pile Drivers' territorial jurisdiction. The Em-ployer contends that such an order is necessary inorder to avoid further jurisdictional work interrup-tions in the areas where it operates. In this respect,the Employer claims that it has been a target of ju-risdictional disputes in every major excavation ithas completed in the last 3 years. However, therehas been no continuing demand for future similarwork by Pile Drivers and we are not satisfied thatthe record is sufficient to demonstrate the likeli-hood that Pile Drivers will again resort to unlawfulmeans to obtain assignment of the work in dispute.Therefore, we find that the issuance of the broadorder sought herein by the Employer is not war-ranted in this case, and limit our present determina-tion to the particular controversy which gave riseto this proceeding.sDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Jeremiah Sullivan Sons, Inc.represented by Massachusetts Laborers DistrictCouncil are entitled to perform the lagging work,namely, bracing of exterior embankments by con-structing a wooden wall supported by steel Hbeams at the Charles Square project in Cambridge,Massachusetts.2. Local Union No. 56, Pile Drivers, Bridge,Wharf, Dock Carpenters, Welders, Burners, Diversof Massachusetts a/w United Brotherhood of Car-' See generally Woodworkers Local 3-90 (Crown Zellerbach Corp.), 261NLRB 615 (1982); Iron Workers, Local 3 (Spancrete Northeast), 243NLRB 467 (1972). Chairman Dotson would grant the broad work awardrequested by the Employer.100 CARPENTERS LOCAL 56 (JEREMIAH SULLIVAN SONS)penters and Joiners of America, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force Jeremiah Sullivan Sons, Inc. toassign the disputed work to employees representedby it.3. Within 10 days from this date, Local. UnionNo. 56, Pile Drivers, Bridge, Wharf, Dock Carpen-ters, Welders, Burners, Divers of Massachusettsa/w United Brotherhood of Carpenters and Joinersof America, AFL-CIO, shall notify the RegionalDirector for Region I in writing whether it will re-frain from forcing the Employer, by means pro-scribed by Section 8(b)(4)(D), to assign the disput-ed work in a manner inconsistent with this determi-nation.101